UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ACCUPROBE, INC., a New York corporation,
and JAN M. ARNETT,

                             Plaintiffs,                               ORDER

               – against –                                       18 Civ. 11871 (ER)

EARTH SCIENCES INC., a Nevada corporation,
GENERAL SYNFUELS INTERNATIONAL,
INC., a Nevada corporation, and LARRY
VANCE,                                                                            Dec. 12, 2019

                             Defendants.


Ramos, D.J.:

       On November 18, 2019, the Plaintiffs filed a motion for entry of final judgment by

default. Doc. 29. The Plaintiffs are directed to proceed in accordance with the Court’s

Individual Practice Rule 3(D)(5) on filing a proposed order to show cause for default judgment.

Accordingly, the motion for entry of final judgment by default is DENIED.

       The Clerk of the Court is respectfully directed to terminate the motion, Doc. 29.

       It is SO ORDERED.

Dated: December 12, 2019
       New York, New York                   _________________________
                                            Edgardo Ramos, U.S.D.J.
